             Case 1:19-cv-03446 Document 1 Filed 11/15/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BOARD OF TRUSTEES OF THE INTERNATIONAL                         )
UNION OF OPERATING ENGINEERS AND PIPE                          )
LINE EMPLOYERS HEALTH AND WELFARE FUND                         )
1125 Seventeenth Street, N.W.                                  )
Washington, D.C. 20036,                                        )
                              Plaintiff,                       )
                                                               )
                       v.                                      ) COMPLAINT
                                                               )
CONTRACTORS RENTAL CORPORATION                                 )
75 West 3rd Avenue                                             )
Huntington, West Virginia 25701                                )
                                                               )
               Serve: Registered Agent                         )
                      Douglas Reynolds                         )
                      75 West 3rd Avenue                       )
                      Huntington, West Virginia 25701          )
                                                               )
                                       Defendant.              )

                                           COMPLAINT

                    (TO COLLECT CONTRIBUTIONS AND DAMGES
                         DUE TO EMPLOYEE BENEFIT FUND)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the following:

                                             PARTIES

       1.      Plaintiff, Board of Trustees of the International Union of Operating Engineers and

Pipe Line Employers Health and Welfare Fund ("Health and Welfare Fund") is an employee

benefit plan as that term is defined in Section 3(3) of the Employee Retirement Income Security

Act of 1974 ("ERISA"), 29 U.S.C. §§ 1002(3). The Health and Welfare Fund is a multiemployer

plan as that term is defined in Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The Health and

Welfare Fund was established and is maintained in accordance with its Restated Agreement and

Declaration of Trust. The Health and Welfare Fund transacts its business at 1125 Seventeenth
              Case 1:19-cv-03446 Document 1 Filed 11/15/19 Page 2 of 6



Street, N.W., Washington, D.C. 20036. The individual members of the Board of Trustees are

designated fiduciaries in accordance with the Health and Welfare Fund's Restated Agreement and

Declaration of Trust and as defined in Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       2.      Defendant, Contractors Rental Corporation is a West Virginia corporation that has a

place of business at 75 West 3rd Avenue, in Huntington, West Virginia 25701, and at all times relevant

to this action has been an “employer in an industry affecting commerce” as defined in Sections 3(5),

(9), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11) and (12), and Section 3 of the Multi-

Employer Pension Plan Amendments Act of 1980, 29 U.S.C. §§ 1001a.

                                 JURISDICTION AND VENUE

       3.      This is an action to collect contributions due to an employee benefit plan under the

terms of a collective bargaining agreement and for equitable relief. This Court has subject matter

jurisdiction of this action under §§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C. § § 1132(a)(3), (g)

and 1145.

       4.      This Court has personal jurisdiction over the Defendant pursuant to Section 502(e)(2)

of ERISA, 29 U.S.C. § 1132(e)(2).

       5.      Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2).

                                              FACTS

       6.      Defendant has been bound to and signatory at all relevant times to the National Pipe

Line Agreement that governs the wages, benefits and terms and conditions of employment of

apprentices and journeymen performing work covered by the Agreement.




                                                  2
               Case 1:19-cv-03446 Document 1 Filed 11/15/19 Page 3 of 6



        7.       Pursuant to the Agreement, Defendant agreed to pay certain sums of money to the

Plaintiff for each hour worked by employees of the Defendant performing work covered by the

Agreement.

        8.       Between the period of January 2015 through December 2017, Defendant employed

employees performing work under the Agreement.

        9.       During the period of January 2015 through December 2017, the Defendant failed to

pay all contributions owing to the Plaintiff.

        10.      Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust, an

employer who fails to pay required contributions is liable for liquidated damages in the amount of

20% of the total contributions owed.

        11.      Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust an employer

who fails to pay required contributions is liable for interest at the rate of 9% per annum.

        12.      Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust an employer

who fails to pay required contributions is liable for all attorneys' fees, audit fees and costs.

        13.      The Plaintiffs will seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages, audit costs and attorneys’ fees and costs which become due,

or are estimated to be due, subsequent to the filing of this action, during the pendency of this action, and

up to the date of judgment.

                                                 COUNT I

               (UNPAID CONTRIBUTIONS AND DAMAGES TO EMPLOYEE
                   BENEFIT FUND PURSUANT TO AUDIT FINDINGS)

        14.      Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 13 as if fully set forth in this Count I.




                                                      3
              Case 1:19-cv-03446 Document 1 Filed 11/15/19 Page 4 of 6



        15.     In November 2018 Calibre CPA Group PLLC completed a payroll audit of the

records supplied by the Defendant for various job locations associated with Employer

Identification Number 14008 for the period of January 2015 through December 2017 for work

performed under the Agreement within the jurisdictions of International Union of Operating

Engineers Local Union Nos. 18, 37, 66, 103, 132, 181, 324, 465, 520, and 841.

        16.     The results of the audit revealed that during the period of January 2015 to December

2017, the Defendant failed to pay contributions owing to the Plaintiff under the Agreement in the

total amount of $21,606.65 for the audited job locations.

        17.     The Defendant failed to pay the amount of contributions owing to the Plaintiff as

revealed by the audit.

        18.     By virtue of the failure to pay all amounts as contractually required, the Defendant

is in contravention of the Agreement, the obligations under the Plaintiff’s Restated Agreements

and Declarations of Trust, and Section 515 of ERISA.

        19.     The Defendant has failed to pay liquidated damages and interest for unpaid

contributions owed to the Plaintiff, as well as the cost of the audit.

        20.     The Plaintiff is entitled to judgment for all remaining contributions owed, plus all

unpaid liquidated damages and interest owed on the unpaid contributions, plus attorneys' fees, costs

and audit fees against the Defendant.

        WHEREFORE, Plaintiff prays judgment against the Defendant on Count I of the Complaint

as follows:

        A.      For unpaid contributions due and owing to the Plaintiff for work performed on the

audited accounts during the months of January 2015 to December 2017 in the amount of $21,606.65

for employer number 14008.




                                                    4
             Case 1:19-cv-03446 Document 1 Filed 11/15/19 Page 5 of 6



       B.      For such contributions, interest and liquidated damages that may accrue and/or are

found to be due and owing to the Plaintiffs subsequent to the filing of this Complaint, during the

pendency of this action, and up to the date of judgment pursuant to the Agreements, Restated

Agreement and Declaration of Trust and/or 29 U.S.C. § 1132(g)(2).

       C.      For liquidated damages and interest for any unpaid contributions owed as provided

for in the Plaintiff’s Restated Agreements and Declarations of Trust and pursuant to 29 U.S.C. §

1132(g)(2) up to the date of judgment.

       D.      For costs, audit fees and reasonable attorneys' fees as required by 29 U.S.C. §

1132(g)(2) and the Plaintiff’s Restated Agreements and Declarations of Trust up to the date of

judgment.

       E.      Such further relief as the Court deems appropriate.



                                               Respectfully submitted,

Dated: November 15, 2019                 By:   /s/ Charles W. Gilligan
                                               Charles W. Gilligan (Bar No. 394710)
                                               O’DONOGHUE & O’DONOGHUE LLP
                                               5301 Wisconsin Avenue, N.W., Suite 800
                                               Washington, D.C. 20015
                                               Telephone: (202) 362-0041
                                               Facsimile: (202) 237-1200

                                               Attorney for the Plaintiffs




                                                  5
             Case 1:19-cv-03446 Document 1 Filed 11/15/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to be

served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 15th day of November, 2019 on

the following:

                 The Office of Division Counsel
                 Associate Chief Counsel (TE/GE) CC:TEGE
                 Room 4300
                 1111 Constitution Avenue
                 Washington, DC 20224

                 Secretary of Labor
                 200 Constitution Ave., N.W.
                 Washington, DC 20210

                 Attention: Assistant Solicitor for
                            Plan Benefits Security


                                                          /s/ Charles W. Gilligan
                                                              Charles W. Gilligan




                                                      6
